     Case 1:19-cv-00631-DAD-JDP Document 11 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                         Case No. 1:19-cv-00631-DAD-JDP (HC)
12                          Petitioner,                  ORDER DIRECTING CLERK TO CLOSE
                                                         CASE
13             v.
14    GEORGINA PUENTES,
15                          Respondent.
16

17            On April 23, 2020, petitioner filed a voluntary notice of dismissal pursuant to Federal

18   Rules of Civil Procedure 41(a)(1)(A)(i). ECF No. 9. Accordingly, the clerk of court is directed

19   to close this case.

20
     IT IS SO ORDERED.
21

22
     Dated:         April 28, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 206.
26
27

28
     Case 1:19-cv-00631-DAD-JDP Document 11 Filed 04/29/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
